DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 06/13/2019 and response to election/restriction requirement filed on 05/26/2022.  As directed by the amendment: claims 1 – 20 have been cancelled, and 21 – 40 have been added.  Thus, claims 21 – 40 are presently pending in this application with claims 39 and 40 currently withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 21 – 38) in the reply filed on 04/01/2022 is acknowledged.
Claims 39 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 17 of U.S. Patent No. 10,357,633. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 21 – 38 of the application are to be found in claims 1 – 17 of the patent (including a catheter with a handle, a tubular member, a steering system a locking mechanism, a lever engaging the locking mechanism).  The difference between claims 21 – 38 of the application and claims 1 – 17 of the patent lies in the fact that the patent claim includes more elements (rack and pinion gear, a spring between the cam and the rack) and is thus more specific.  Thus the invention of claims 1 – 17 of the patent is in effect a “species” of the “generic” invention of claims 21 – 38.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21 – 38 is anticipated by claims 1 – 17 of the patent, it is not patentably distinct from claims 1 – 17.  

Claim(s) 21 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 13 of U.S. Patent No. 9,636,481. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 21 – 38 of the application are to be found in claims 1 – 13 of the patent (including a catheter with a handle, a tubular member, a steering system a locking mechanism, a lever engaging the locking mechanism).  The difference between claims 21 – 38 of the application and claims 1 – 13 of the patent lies in the fact that the patent claim includes more elements (rack and pinion gear, a spring between the cam and the rack) and is thus more specific.  Thus the invention of claims 1 – 13 of the patent is in effect a “species” of the “generic” invention of claims 21 – 38.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21 – 38 is anticipated by claims 1 – 13 of the patent, it is not patentably distinct from claims 1 – 13.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21 – 27, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (U.S. 5,014,685) in view of Rothe (U.S. 2011/0144576).
Regarding claim 21, Takahashi teaches a catheter (Figures 1 and 2), comprising: 
a handle (50); 
a tubular member (30) extending from the handle; 
a steering system ( 9, 16, 4, 7 Figure 2) coupled to the handle, wherein the steering system is configured to deflect at least a portion of the tubular member in at least one direction (Col. 3, lines 7 – 13); 
a locking mechanism  (19, 19A, 20, Figure 2) configured to lock the portion of the tubular member in a deflected configuration, specifically it is therefore possible to maintain the bendable portion 40 in a desired bent state even when it is bent at a relatively great angle (Col. 4, lines 43 – 55); 
and a lever (21) coupled to the handle and configured to move from a first position to a second position to engage the locking mechanism (lever 21 can be moved to increase or decrease the compression force of the break as discussed in Col. 5, lines 9 – 25).
Examiner notes that the lever 21 as described by Takahashi can at least be retained in the locked configuration by the friction engagement between level 21, elements 19, 19a, and 20 as discussed in Col. 5, lines 9 – 25. 
However, Takahashi does not specify that the lever is configured to be separably retained by a feature of the handle at least at one of the first position or the second position to prevent movement therebetween (claim 21); wherein the lever is movable in a direction away from the handle and is pivotable relative to the handle to move from the first position to the second position (claim 32).
Rothe teaches a device similar to Takahashi and the current application, further including that the lever (210) is configured to be separably retained by a feature of the handle at least at one of the first position or the second position to prevent movement therebetween (lever 210 can be pulled from locking position 210’ to allow manipulation and pushed to locked after manipulation as discussed in paragraph [0104]), 
wherein the lever is movable in a direction away from the handle and is pivotable relative to the handle to move from the first position to the second position (the lever can be pulled away, pushed toward, and manipulated with respect to the handle as discussed in paragraph [0104])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Rothe with the device of Takahashi in order to lock and unlock the articulation control member (paragraph [0104]
Regarding claim 22, Takahashi teaches that the locking mechanism comprises a rack (19) and at least one pinion (20), wherein the rack mates with the at least one pinion when the locking mechanism is engaged by the lever as discussed in Col. 5, lines 9 - 25.
Regarding claim 23, Takahashi teaches that the rack and the at least one pinion each comprises a plurality of teeth (teeth on elements 19a and 20 as shown in Figure 2).
Regarding claim 24, Takahashi teaches that the steering system comprises at least one spool (4 or 7) that is configured to rotate to deflect the portion of the tubular member, the at least one pinion being coupled to the at least one spool such that relative rotation between them is prevented (via shafts 3 or 6) as shown in Figure 2.
Regarding claim 25, Takahashi teaches that wherein movement of the lever from the first position to the second position causes the rack to mate with the at least one pinion (as discussed in Col. 5, lines 9 – 25).
Regarding claim 26, Takahashi teaches that the steering system comprises a first spool (9) and a second spool (16), wherein the first spool controls deflection of the portion of the tubular member in a first direction, wherein the second spool controls deflection of the portion of the tubular member in a second direction, different than the first direction, (up and down bending control knob 16 and right and left bending control knob 9) and wherein the rack prevents rotation of the first spool and the second spool when the locking mechanism is engaged by the lever (using lever 21 as discussed in Col. 5, lines 9 – 25.
Regarding claim 27, Takahashi teaches that the locking mechanism comprises a rotatable cam (the threaded portion of element 21 in portion 18 as shown in Figure 2 and in the annotated Figure below), and wherein when the lever moves from the first position to the second position, the cam rotates and pushes the rack towards the at least one pinion (as discussed in Col. 5, lines 9 – 25).

    PNG
    media_image1.png
    215
    562
    media_image1.png
    Greyscale



Claim(s) 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (U.S. 5,014,685) in view of Rothe (U.S. 2011/0144576), and in view of Fischer (U.S. 2006/0264819).
Regarding claim 30, Takahashi and Rothe teach claim 21 as seen above.
Roth further discloses that the handle comprises a retention feature configured to retain the lever at least at one of the first position or the second position (see discussion of Rothe’s disclosure in rejection of claim 21)
However, Takahashi and Rothe do not specify that the locking mechanism comprises a spring configured to bias the lever towards the handle.
Fischer teaches a device similar to Takahashi, Rothe, and the current application, further including that the locking mechanism comprises a spring (420) configured to bias the lever (304) towards the handle; and further the handle comprises a retention feature (424) configured to retain the lever at least at one of the first position or the second position.  Examiner notes that spring 420 provides the upward force to retain the lever at the position as shown in Figure 4.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Fischer with the combined device of Takahashi and Rothe in order to retain the deflectable distal tip in a deflected or straight configuration (paragraph [0043]).
Regarding claim 31, Takahashi, Rothe and Fischer teach claim 30 as seen above.
Rothe further teaches that the retention feature is an opening in the handle, and the lever is separably retained by the handle by accommodating a distal end of the lever in the opening (the opening of the handle where portion 60 and 210 is located as shown in Figures 17a and 17B).
Fischer also teaches that the retention feature is an opening (424) in the handle, and the lever is separably retained by the handle by accommodating a distal end of the lever in the opening (strut 608 is accommodated in the opening 424 as shown in Figures 4 and 7.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Fischer with the combined device of Takahashi and Rothe in order to retain the deflectable distal tip in a deflected or straight configuration (paragraph [0043]).

Allowable Subject Matter
Claims 28, 29, and 33 – 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33 – 38 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, cited prior arts do not teach that the locking mechanism comprises a spring located between the cam and the rack.
Regarding claim 29, cited prior arts do not teach that the locking mechanism comprises a spring configured to bias the rack in a direction away from the at least one pinion.
Regarding claim 33, cited prior arts do not teach a spring configured to bias the rack gear away from the at least on pinion gear.
Further, reasons for allowance in parent applications (15/472,941 and 14/038,311) are adopted as part of reasons for indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783                  
ANH T. BUI
Examiner
Art Unit 3783


                                                                                                                                                                                      /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783